Tilson, Judge:
Counsel for tbe respective parties have submitted this appeal for decision upon a stipulation the substance of which is that tbe appraised value of the rayon articles, less any additions made by the importer by reason of the so-called Japanese consumption *571tax, represent the export value of said items, and that there was no higher foreign value at or about the date of exportation herein.
Accepting this stipulation as a statement of fact, and following United States v. Nippon Dry Goods Co., Reap. Dec. 5006,1 find and hold the proper dutiable export value of the rayon articles covered by this appeal to be the value found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.